United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-439
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 14, 2010 appellant, through her representative, filed a timely appeal from a
September 9, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration on the grounds that it was untimely and failed
to establish clear evidence of error.1 Pursuant to the Federal Employees’ Compensation Act
(FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision.

1

The most recent adverse merit decision in this case was OWCP’s January 30, 2009 decision, in which the claims
examiner found that appellant’s claim should be accepted for bilateral carpal tunnel syndrome, but denied for a
cervical condition. As this appeal was filed more than 180 days after the January 30, 2009 decision, the Board does
not have jurisdiction over the merits of the claim. See 20 C.F.R. § 501.3(e) (For final adverse OWCP decisions
issued on and after November 19, 2008, a claimant has 180 days to file an appeal with the Board).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
FACTUAL HISTORY
On March 21, 2008 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim alleging that she sustained neck and wrist injuries as a result of employment
activities. By decision dated May 6, 2008, OWCP denied her claim on the grounds that the
evidence failed to establish a causal relationship between her employment activities and her
claimed conditions.
On November 26, 2008 appellant requested reconsideration. In a January 30, 2009
decision, OWCP vacated its May 6, 2008 decision regarding the claim for a wrist condition and
accepted appellant’s claim for bilateral carpal tunnel syndrome. It, however, denied
modification of its prior decision regarding its denial of her claim for a cervical condition.
OWCP found the evidence insufficient to establish a causal relationship between appellant’s
claimed cervical condition and established employment activities.
Appellant submitted reports from her treating physicians, Dr. Boqing Chen, a Boardcertified physiatrist, who treated her for carpal tunnel syndrome and Dr. Michael Rieber, a
Board-certified orthopedic surgeon, who treated her for a cervical condition. In a May 1, 2009
report, Dr. Rieber stated that he had been treating her since June 2008 for neck pain and carpal
tunnel syndrome. He noted that a recent magnetic resonance imaging (MRI) scan showed an
obvious disc herniation. Dr. Rieber opined that appellant’s neck condition was causally related
to her work because she had sustained no previous injury to her neck.
In a March 22, 2010 report, Dr. Rieber provided a narrative summary of his treatment,
noting that appellant had engaged in repetitive activities, training and heavy lifting at work. He
diagnosed cervical radiculopathy with carpal tunnel syndrome and opined that her work activities
aggravated her underlying cervical condition and were “more causally related to cause cervical
radiculopathy than even her carpal tunnel syndrome.” Dr. Rieber indicated that the requirements
of appellant’s position, which included heavy lifting, twisting and carrying, more often than not
caused disc pathology. He stated, “This is clearly, without question, causally related and should
be addressed and treated.”3
On July 14, 2010 appellant, through her representative, requested reconsideration of the
January 30, 2009 decision, and asked that accepted conditions be expanded to include a cervical
condition. Counsel contended that Dr. Rieber’s March 22, 2010 report “clearly established” that
appellant’s cervical condition was causally related to her job activities.
3

The record reflects that OWCP accepted an October 23, 2009 claim for recurrence of a medical condition
related to appellant’s carpal tunnel syndrome on January 8, 2010, and a claim for recurrence of disability related to
right carpal tunnel release surgery on July 7, 2010. The record also contains medical reports, diagnostic tests results,
hospital reports and disability slips related to appellant’s carpal tunnel condition.

2

In a September 9, 2010 decision, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
FECA provides that the Secretary of Labor may review an award for or against payment
of compensation at any time on her own motion or on application.4 OWCP, through its
regulations, has imposed limitations on the exercise of its discretionary authority under section
8128(a). To be entitled to a merit review of a decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.5 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(a).

6

Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). The term clear evidence of error is intended to represent a difficult standard. The claimant must
present evidence which on its face shows that OWCP made an error (for example, proof that a schedule award was
miscalculated). Evidence such as a detailed, well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is not clear evidence of
error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 10.

3

and whether the new evidence demonstrates clear error on the part of OWCP.13 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
The one-year time limitation period for requesting reconsideration begins on the date of the
original OWCP decision and upon any subsequent merit decision.15 As appellant’s July 14, 2010
request for reconsideration was submitted more than one year after OWCP’s January 30, 2009
merit decision, it was untimely filed. Consequently, she must demonstrate clear evidence of
error on the part of OWCP in the denial of her claim.16
Appellant contended that her claim was improperly denied as she submitted sufficient
medical evidence to support her cervical condition. This contention does not establish error on
the part of OWCP, but merely repeats arguments previously raised and considered by it.
Appellant’s arguments on reconsideration are insufficient to raise a substantial question
concerning the correctness of OWCP’s denial of her claim or to shift the weight of the evidence
in her favor.
Moreover, the medical evidence relied upon by appellant in her reconsideration request is
insufficient to establish clear error on the part of OWCP. In his May 1, 2009 report, Dr. Rieber
provided a history of his treatment and reviewed a recent MRI scan, which showed an obvious
disc herniation. He opined that appellant’s neck condition was causally related to her work
because she had sustained no previous injury to her neck. In a March 22, 2010 report, Dr. Rieber
diagnosed cervical radiculopathy with carpal tunnel syndrome and opined that her work activities
aggravated her underlying cervical condition and were “more causally related to cause cervical
radiculopathy than even her carpal tunnel syndrome.” He indicated that the requirements of
appellant’s position, which included heavy lifting, twisting and carrying, more often than not
caused disc pathology. Dr. Rieber stated, “This is clearly, without question, causally related and
should be addressed and treated.” The Board finds that, while his reports support a causal
relationship between the claimed cervical condition and work-related activities, they do not raise
a substantial question as to the correctness of OWCP’s decision. The term “clear evidence of
error” is intended to represent a difficult standard. The submission of a detailed, wellrationalized medical report which, if submitted prior to the merit decision denying the original
claim, would have created a conflict in medical opinion requiring further development, does not
constitute clear evidence of error.17
13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Pete F. Dorso, 52 ECAB 424 (2001).

15

Supra note 5; see Robert F. Stone, 57 ECAB 292 (2005).

16

Supra note 7; see Debra McDavid, 57 ECAB 149 (2005).

17

Joseph R. Santos, 57 ECAB 554 (2006).

4

The remaining evidence submitted subsequent to the January 30, 2009 merit decision
relating to appellant’s carpal tunnel syndrome, is not relevant to the issue that was adversely
decided by OWCP. Therefore, it is insufficient to establish clear evidence of error.
Accordingly, the Board finds that the evidence submitted by appellant does not establish
evidence of clear error.18
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

On appeal, counsel contends that the medical evidence of record establishes error on the part of OWCP in
denying merit review. For reasons stated herein, the Board finds that the evidence is insufficient to establish clear
evidence of error. Counsel also argues that the claim should be expanded to include a cervical condition, as
employment conditions continued to aggravate appellant’s cervical condition even after the filing of the March 21,
2008 occupational disease claim. Appellant may file a new occupational disease claim for new injuries, as counsel
indicated that he intended to do on her behalf.

5

